UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04165 AMERICAN CENTURY TARGET MATURITIES TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 9-30 Date of reporting period: 3-31-2012 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT MARCH 31, 2012 Zero Coupon 2015 Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 16 Additional Information 18 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. 1 President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended March 31, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the next annual report, dated September 30, 2012, will provide additional market perspective and commentary from our portfolio management team. Macroeconomic and Financial Market Overview “Risk off,” which was a major investment theme during the second and third quarters of 2011, switched to “risk on” during the fourth quarter of 2011 and the first quarter of 2012. These two consecutive quarters of increased tolerance for investment risk formed the backdrop for this report. Six-month investment returns, as of March 31, 2012, reflected rekindled confidence in the U.S. economic recovery and European debt crisis solutions. Fears of another U.S. recession and a deepening European financial crisis—which caused dramatic dips in U.S. Treasury yields and U.S. stock index levels in the third quarter of 2011—eased. Improvements in employment and the housing market triggered optimism. Meanwhile, central banks around the world continued to bolster and maintain global financial market liquidity, especially in Europe. As a result, U.S. stocks outpaced U.S. bonds by a wide margin for the reporting period. The S&P 500 Index surged ahead 25.89%, while its broad taxable bond market counterpart, the Barclays U.S. Aggregate Bond Index, inched up just 1.43%. U.S. Treasury returns were even lower than the broad bond market’s, as investors switched from Treasuries to higher-yielding bonds or other asset categories with more appreciation potential in stronger anticipated growth scenarios. But the economic road ahead still has many possible bumps and potholes in it. Europe, the Middle East, government budget deficits, and the U.S. presidential election could trigger more market instability. We believe strongly in adhering to a disciplined, diversified, long-term investment approach during volatile periods, and we appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of March 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BTFTX 0.53% 7.53% 7.20% 8.08% 8.93% 9/1/86 11/15/2ssue — 0.58% 7.65% 7.80% 8.42% 8.81%(2) — BofA Merril Lynch 10+ Year U.S. Treasury Index — -3.77% 23.04% 9.41% 8.46% 8.45%(2) — Advisor Class ACTTX 0.40% 7.26% 6.93% 7.81% 7.47% 7/23/99 Total returns for periods less than one year are not annualized. Since 8/31/86, the date nearest the Investor Class’s inception for which data are available. Total Annual Fund Operating Expenses Investor Class Advisor Class 0.56% 0.81% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com.As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Fund Characteristics MARCH 31, 2012 Portfolio at a Glance Anticipated Annual Growth Rate (Investor Class) 0.41% Weighted Average Maturity Date 12/17/15 Anticipated Value at Maturity (AVM) (Investor Class)(1) (1)See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets Treasury STRIPS 57.8% REFCORP STRIPS 18.4% Other Treasuries 10.9% Total Treasuries and Equivalents 87.1% Government Agency STRIPS 12.8% Temporary Cash Investments 0.2% Other Assets and Liabilities (0.1)% Share Price vs. Anticipated Value at Maturity (Investor Class) The top line in the graph represents the class’s Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the fund’s weighted average maturity date. The bottom line represents the class’s historical share price, which is managed to grow over time to reach the class’s AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the class’s expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2011 to March 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 10/1/11 Ending Account Value 3/31/12 Expenses Paid During Period(1) 10/1/11 – 3/31/12 Annualized Expense Ratio(1) Actual Investor Class 0.56% Advisor Class 0.81% Hypothetical Investor Class 0.56% Advisor Class 0.81% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 6 Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value Zero-Coupon U.S. Treasury Securities and Equivalents(1) — 87.1% Federal Judiciary, 0.00%, 2/15/14 Federal Judiciary, 0.00%, 2/15/15 STRIPS – COUPON, 0.00%, 2/15/15 AID (Israel), 0.00%, 5/1/15 STRIPS – COUPON, 0.00%, 5/15/15 AID (Israel), 0.00%, 8/15/15 Federal Judiciary, 0.00%, 8/15/15 STRIPS – COUPON, 0.00%, 8/15/15 STRIPS – PRINCIPAL, 0.00%, 8/15/15 REFCORP STRIPS – COUPON, 0.00%, 10/15/15 STRIPS – COUPON, 0.00%, 11/15/15 STRIPS – PRINCIPAL, 0.00%, 11/15/15 REFCORP STRIPS – COUPON, 0.00%, 1/15/16 Federal Judiciary, 0.00%, 2/15/16 STRIPS – COUPON, 0.00%, 2/15/16 STRIPS – COUPON, 0.00%, 5/15/16 REFCORP STRIPS – COUPON, 0.00%, 7/15/16 STRIPS – COUPON, 0.00%, 8/15/16 STRIPS – COUPON, 0.00%, 11/15/16 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $259,428,680) Principal Amount/ Shares Value Zero-Coupon U.S. Government Agency Securities(1) — 12.8% TVA STRIPS – COUPON, 0.00%, 5/1/14 FICO STRIPS – COUPON, 0.00%, 5/2/14 FICO STRIPS – COUPON, 0.00%, 10/5/14 FICO STRIPS – COUPON, 0.00%, 11/30/14 FICO STRIPS – COUPON, 0.00%, 2/8/15 FICO STRIPS – COUPON, 0.00%, 2/8/15 FICO STRIPS – COUPON, 0.00%, 4/6/15 FICO STRIPS – COUPON, 0.00%, 4/6/15 FHLMC STRIPS – COUPON, 0.00%, 9/15/15 TVA STRIPS – COUPON, 0.00%, 11/1/15 FICO STRIPS – COUPON, 0.00%, 11/2/15 FICO STRIPS – COUPON, 0.00%, 11/11/15 FNMA STRIPS – COUPON, 0.00%, 11/15/15 FICO STRIPS – COUPON, 0.00%, 12/6/15 FICO STRIPS – COUPON, 0.00%, 12/27/15 FICO STRIPS – COUPON, 0.00%, 6/6/16 FNMA STRIPS – COUPON, 0.00%, 11/15/16 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $37,034,785) Temporary Cash Investments — 0.2% SSgA U.S. Government Money Market Fund (Cost $793,341) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $297,256,806) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% 7 Notes to Schedule of Investments AID Agency for International Development Equivalent Security whose principal payments are secured by the U.S. Treasury FHLMC Federal Home Loan Mortgage Corporation FICO Financing Corporation FNMA Federal National Mortgage Association REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities TVA Tennessee Valley Authority Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 8 Statement of Assets and Liabilities MARCH 31, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $297,256,806) Receivable for capital shares sold Liabilities Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Advisor Class See Notes to Financial Statements. 9 Statement of Operations FOR THE SIX MONTHS ENDED MARCH 31, 2012 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees Trustees’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 10 Statement of Changes in Net Assets SIX MONTHS ENDED MARCH 31, 2012 (UNAUDITED) AND YEAR ENDED SEPTEMBER 30, 2011 Increase (Decrease) in Net Assets March 31, 2012 September 30, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Advisor Class ) ) From net realized gains: Investor Class ) ) Advisor Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 11 Notes to Financial Statements MARCH 31, 2012 (UNAUDITED) 1. Organization American Century Target Maturities Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Zero Coupon 2015 Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek the highest return consistent with investment in U.S. Treasury securities. The fund pursues its objective by investing primarily in zero-coupon U.S. Treasury securities and their equivalents, and may invest up to 20% of its assets in AAA-rated zero-coupon U.S. government agency securities. The fund is managed to mature in the year identified in its name and will be liquidated near the end of its maturity year. The fund is authorized to issue the Investor Class and the Advisor Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also usedfor federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts. 12 Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Reverse Share Splits — When the fund pays a distribution, the trustees declare a reverse share split that exactly offsets the per-share amount of the distribution. After taking into account the reverse share split, a shareholder reinvesting dividends and capital gain distributions will hold exactly the same number of shares owned prior to the distribution and reverse share split. A shareholder electing to receive dividends in cash will own fewer shares. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2425% to 0.3600% and the rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class and Advisor Class. The effective annual management fee for each class for the six months ended March 31, 2012 was 0.55%. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for the Advisor Class (the plan), pursuant to Rule 12b-1 of the 1940 Act. The plan provides that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The fees are computed and accrued daily based on the Advisor Class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended March 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc., the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. 13 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended March 31, 2012 were $69,230,678 and $128,843,171, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended March 31, 2012 Year ended September 30, 2011 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) ) Advisor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) ) Net increase (decrease) ) ) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — — Total Value of Investment Securities — 14 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Reverse Share Split Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 0.53% 0.56%(4) 3.43%(4) 20% 3.95% 0.56% 3.54% 19% 11.36% 0.57% 3.84% 33% 6.94% 0.57% 4.09% 21% — 10.43% 0.57% 4.43% 30% — 5.28% 0.57% 5.01% 21% Advisor Class 0.40% 0.81%(4) 3.18%(4) 20% 3.69% 0.81% 3.29% 19% 11.09% 0.82% 3.59% 33% 6.67% 0.82% 3.84% 21% — 10.15% 0.82% 4.18% 30% — 5.01% 0.82% 4.76% 21% 16 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended March 31, 2012 (unaudited). Annualized. See Notes to Financial Statements. 17 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 18 Notes 19 Notes 20 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Target Maturities Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-750481205 21 SEMIANNUAL REPORT MARCH 31, 2012 Zero Coupon 2020 Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 16 Additional Information 18 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended March 31, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the next annual report, dated September 30, 2012, will provide additional market perspective and commentary from our portfolio management team. Macroeconomic and Financial Market Overview “Risk off,” which was a major investment theme during the second and third quarters of 2011, switched to “risk on” during the fourth quarter of 2011 and the first quarter of 2012. These two consecutive quarters of increased tolerance for investment risk formed the backdrop for this report. Six-month investment returns, as of March 31, 2012, reflected rekindled confidence in the U.S. economic recovery and European debt crisis solutions. Fears of another U.S. recession and a deepening European financial crisis—which caused dramatic dips in U.S. Treasury yields and U.S. stock index levels in the third quarter of 2011—eased. Improvements in employment and the housing market triggered optimism. Meanwhile, central banks around the world continued to bolster and maintain global financial market liquidity, especially in Europe. As a result, U.S. stocks outpaced U.S. bonds by a wide margin for the reporting period. The S&P 500 Index surged ahead 25.89%, while its broad taxable bond market counterpart, the Barclays U.S. Aggregate Bond Index, inched up just 1.43%. U.S. Treasury returns were even lower than the broad bond market’s, as investors switched from Treasuries to higher-yielding bonds or other asset categories with more appreciation potential in stronger anticipated growth scenarios. But the economic road ahead still has many possible bumps and potholes in it. Europe, the Middle East, government budget deficits, and the U.S. presidential election could trigger more market instability. We believe strongly in adhering to a disciplined, diversified, long-term investment approach during volatile periods, and we appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of March 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BTTTX -1.02% 17.41% 9.16% 9.70% 9.61% 12/29/89 11/15/2ssue — -0.33% 18.62% 10.32% 10.27% 9.89%(2) — BofA Merril Lynch 10+ Year U.S. Treasury Index — -3.77% 23.04% 9.41% 8.46% 8.64%(2) — Advisor Class ACTEX -1.16% 17.10% 8.88% 9.42% 7.12% 10/19/98 Total returns for periods less than one year are not annualized. Since 12/31/89, the date nearest the Investor Class’s inception for which data are available. Total Annual Fund Operating Expenses Investor Class Advisor Class 0.56% 0.81% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Fund Characteristics MARCH 31, 2012 Portfolio at a Glance Anticipated Annual Growth Rate (Investor Class) 1.81% Weighted Average Maturity Date 10/23/20 Anticipated Value at Maturity (AVM) (Investor Class)(1) (1)See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets Treasury STRIPS 47.3% REFCORP STRIPS 36.1% Other Treasuries 5.9% Total Treasuries and Equivalents 89.3% Government Agency STRIPS 7.9% Other Government Agencies 2.0% Total Government Agencies 9.9% Temporary Cash Investments 0.1% Other Assets and Liabilities 0.7% Share Price vs. Anticipated Value at Maturity (Investor Class) The top line in the graph represents the class’s Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the fund’s weighted average maturity date. The bottom line represents the class’s historical share price, which is managed to grow over time to reach the class’s AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the class’s expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2011 to March 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 10/1/11 Ending Account Value 3/31/12 Expenses Paid During Period(1) 10/1/11 – 3/31/12 Annualized Expense Ratio(1) Actual Investor Class 0.56% Advisor Class 0.81% Hypothetical Investor Class 0.56% Advisor Class 0.81% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 6 Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value Zero-Coupon U.S. Treasury Securities and Equivalents(1) — 89.3% Federal Judiciary, 0.00%, 2/15/19 Federal Judiciary, 0.00%, 8/15/19 REFCORP STRIPS – COUPON, 0.00%, 10/15/19 REFCORP STRIPS – PRINCIPAL, 0.00%, 10/15/19 REFCORP STRIPS – COUPON, 0.00%, 1/15/20 REFCORP STRIPS – COUPON, 0.00%, 4/15/20 AID (Israel), 0.00%, 5/1/20 AID (Israel), 0.00%, 5/15/20 REFCORP STRIPS – COUPON, 0.00%, 7/15/20 REFCORP STRIPS – PRINCIPAL, 0.00%, 7/15/20 Federal Judiciary, 0.00%, 8/15/20 STRIPS – COUPON, 0.00%, 8/15/20 REFCORP STRIPS – COUPON, 0.00%, 10/15/20 REFCORP STRIPS – PRINCIPAL, 0.00%, 10/15/20 STRIPS – COUPON, 0.00%, 11/15/20 REFCORP STRIPS – COUPON, 0.00%, 1/15/21 REFCORP STRIPS – PRINCIPAL, 0.00%, 1/15/21 Federal Judiciary, 0.00%, 2/15/21 STRIPS – COUPON, 0.00%, 2/15/21 STRIPS – PRINCIPAL, 0.00%, 2/15/21 AID (Israel), 0.00%, 5/15/21 STRIPS – COUPON, 0.00%, 5/15/21 STRIPS – PRINCIPAL, 0.00%, 5/15/21 Principal Amount/ Shares Value STRIPS – COUPON, 0.00%, 8/15/21 STRIPS – PRINCIPAL, 0.00%, 8/15/21 STRIPS – COUPON, 0.00%, 11/15/21 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $203,336,849) Zero-Coupon U.S. Government Agency Securities(1) — 9.9% FICO STRIPS – PRINCIPAL, 0.00%, 4/5/19 TVA STRIPS – COUPON, 0.00%, 5/1/19 FICO STRIPS – PRINCIPAL, 0.00%, 9/26/19 TVA STRIPS – COUPON, 0.00%, 11/1/19 FHLMC STRIPS – COUPON, 0.00%, 1/15/20 FNMA STRIPS – COUPON, 0.00%, 7/15/20 Government Trust Certificate, 0.00%, 4/1/21 FHLMC STRIPS – COUPON, 0.00%, 9/15/21 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $22,947,843) Temporary Cash Investments — 0.1% SSgA U.S. Government Money Market Fund (Cost $425,824) TOTAL INVESTMENT SECURITIES — 99.3% (Cost $226,710,516) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% 7 Notes to Schedule of Investments AID Agency for International Development Equivalent Security whose principal payments are secured by the U.S. Treasury FHLMC Federal Home Loan Mortgage Corporation FICO Financing Corporation FNMA Federal National Mortgage Association REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities TVA Tennessee Valley Authority Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 8 Statement of Assets and Liabilities MARCH 31, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $226,710,516) Receivable for capital shares sold Liabilities Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Advisor Class See Notes to Financial Statements. 9 Statement of Operations FOR THE SIX MONTHS ENDED MARCH 31, 2012 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions ) Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) See Notes to Financial Statements. 10 Statement of Changes in Net Assets SIX MONTHS ENDED MARCH 31, 2012 (UNAUDITED) AND YEAR ENDED SEPTEMBER 30, 2011 Increase (Decrease) in Net Assets March 31, 2012 September 30, 2011 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Advisor Class ) ) From net realized gains: Investor Class ) ) Advisor Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 11 Notes to Financial Statements MARCH 31, 2012 (UNAUDITED) 1. Organization American Century Target Maturities Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Zero Coupon 2020 Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek the highest return consistent with investment in U.S. Treasury securities. The fund pursues its objective by investing primarily in zero-coupon U.S. Treasury securities and their equivalents, and may invest up to 20% of its assets in AAA-rated zero-coupon U.S. government agency securities. The fund is managed to mature in the year identified in its name and will be liquidated near the end of its maturity year. The fund is authorized to issue the Investor Class and the Advisor Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts. 12 Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Reverse Share Splits — When the fund pays a distribution, the trustees declare a reverse share split that exactly offsets the per-share amount of the distribution. After taking into account the reverse share split, a shareholder reinvesting dividends and capital gain distributions will hold exactly the same number of shares owned prior to the distribution and reverse share split. A shareholder electing to receive dividends in cash will own fewer shares. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2425% to 0.3600% and the rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class and Advisor Class. The effective annual management fee for each class for the six months ended March 31, 2012 was 0.55%. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for the Advisor Class (the plan), pursuant to Rule 12b-1 of the 1940 Act. The plan provides that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The fees are computed and accrued daily based on the Advisor Class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended March 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc., the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. 13 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended March 31, 2012 were $59,485,710 and $76,339,395, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended March 31, 2012 Year ended September 30, 2011 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) ) Advisor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) Net increase (decrease) ) ) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — — Total Value of Investment Securities — 14 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Portfolio Turnover Rate Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Reverse Share Split Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Net Assets, End of Period (in thousands) Investor Class (1.02)% 0.56%(4) 3.21%(4) 19% 11.16% 0.56% 3.73% 35% 15.65% 0.57% 4.03% 34% 9.46% 0.57% 4.21% 35% 8.88% 0.57% 4.33% 58% 3.44% 0.57% 4.68% 49% Advisor Class (1.16)% 0.81%(4) 2.96%(4) 19% 10.89% 0.81% 3.48% 35% 15.34% 0.82% 3.78% 34% 9.20% 0.82% 3.96% 35% 8.60% 0.82% 4.08% 58% 3.18% 0.82% 4.43% 49% 16 Notes to Financial Highlights (1) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended March 31, 2012 (unaudited). (4) Annualized. See Notes to Financial Statements. 17 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 18 Notes 19 Notes 20 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Target Maturities Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-750491205 SEMIANNUAL REPORT MARCH 31, 2012 Zero Coupon 2025 Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 15 Additional Information 17 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended March 31, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the next annual report, dated September 30, 2012, will provide additional market perspective and commentary from our portfolio management team. Macroeconomic and Financial Market Overview “Risk off,” which was a major investment theme during the second and third quarters of 2011, switched to “risk on” during the fourth quarter of 2011 and the first quarter of 2012. These two consecutive quarters of increased tolerance for investment risk formed the backdrop for this report. Six-month investment returns, as of March 31, 2012, reflected rekindled confidence in the U.S. economic recovery and European debt crisis solutions. Fears of another U.S. recession and a deepening European financial crisis—which caused dramatic dips in U.S. Treasury yields and U.S. stock index levels in the third quarter of 2011—eased. Improvements in employment and the housing market triggered optimism. Meanwhile, central banks around the world continued to bolster and maintain global financial market liquidity, especially in Europe. As a result, U.S. stocks outpaced U.S. bonds by a wide margin for the reporting period. The S&P 500 Index surged ahead 25.89%, while its broad taxable bond market counterpart, the Barclays U.S. Aggregate Bond Index, inched up just 1.43%. U.S. Treasury returns were even lower than the broad bond market’s, as investors switched from Treasuries to higher-yielding bonds or other asset categories with more appreciation potential in stronger anticipated growth scenarios. But the economic road ahead still has many possible bumps and potholes in it. Europe, the Middle East, government budget deficits, and the U.S. presidential election could trigger more market instability. We believe strongly in adhering to a disciplined, diversified, long-term investment approach during volatile periods, and we appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of March 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BTTRX -3.95% 24.85% 9.29% 10.15% 9.07% 2/15/96 Fund Benchmark(2) — -3.00% 26.64% 10.80% 10.88% 9.87%(3) — BofA Merril Lynch 10+ Year U.S. Treasury Index — -3.77% 23.04% 9.41% 8.46% 7.99%(3) — Advisor Class ACTVX -4.07% 24.52% 9.00% 9.87% 7.87% 6/1/98 (1) Total returns for periods less than one year are not annualized. The Investor Class benchmark was an 8/15/2ssue from inception through January 1998, when it was changed to an 11/15/2ssue. The Advisor Class benchmark has been an 11/15/2ssue since the class’s inception. Since 2/29/96, the date nearest the Investor Class’s inception for which data are available. Total Annual Fund Operating Expenses Investor Class Advisor Class 0.56% 0.81% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Fund Characteristics MARCH 31, 2012 Portfolio at a Glance Anticipated Annual Growth Rate (Investor Class) 2.78% Weighted Average Maturity Date 9/21/25 Anticipated Value at Maturity (AVM) (Investor Class)(1) (1)See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets Treasury STRIPS 34.6% REFCORP STRIPS 55.9% Total Treasuries and Equivalents 90.5% Government Agency STRIPS 8.8% Temporary Cash Investments 0.5% Other Assets and Liabilities 0.2% Share Price vs. Anticipated Value at Maturity (Investor Class) The top line in the graph represents the class’s Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the fund’s weighted average maturity date. The bottom line represents the class’s historical share price, which is managed to grow over time to reach the class’s AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the class’s expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2011 to March 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 10/1/11 Ending Account Value 3/31/12 Expenses Paid During Period(1) 10/1/11 – 3/31/12 Annualized Expense Ratio(1) Actual Investor Class 0.56% Advisor Class 0.81% Hypothetical Investor Class 0.56% Advisor Class 0.81% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 6 Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value Zero-Coupon U.S. Treasury Securities and Equivalents(1) — 90.5% REFCORP STRIPS – COUPON, 0.00%, 1/15/24 $ 4,650,000 REFCORP STRIPS – COUPON, 0.00%, 4/15/24 REFCORP STRIPS – COUPON, 0.00%, 7/15/24 REFCORP STRIPS – COUPON, 0.00%, 10/15/24 REFCORP STRIPS – COUPON, 0.00%, 1/15/25 REFCORP STRIPS – COUPON, 0.00%, 4/15/25 REFCORP STRIPS – COUPON, 0.00%, 7/15/25 STRIPS – COUPON, 0.00%, 8/15/25 STRIPS – COUPON, 0.00%, 11/15/25 STRIPS – COUPON, 0.00%, 2/15/26 REFCORP STRIPS – COUPON, 0.00%, 4/15/26 STRIPS – COUPON, 0.00%, 5/15/26 REFCORP STRIPS – COUPON, 0.00%, 7/15/26 STRIPS – COUPON, 0.00%, 8/15/26 STRIPS – PRINCIPAL, 0.00%, 8/15/26 STRIPS – COUPON, 0.00%, 11/15/26 STRIPS – PRINCIPAL, 0.00%, 11/15/26 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $112,254,261) Principal Amount/ Shares Value Zero-Coupon U.S. GovernmentAgency Securities(1) — 8.8% FNMA STRIPS – COUPON, 0.00%, 4/8/24 TVA STRIPS – COUPON, 0.00%, 5/1/24 FHLMC STRIPS – COUPON, 0.00%, 9/15/24 FNMA STRIPS – COUPON, 0.00%, 1/15/25 FHLMC STRIPS – COUPON, 0.00%, 3/15/25 FNMA STRIPS – COUPON, 0.00%, 8/7/25 FHLMC STRIPS – COUPON, 0.00%, 9/15/25 TVA STRIPS – COUPON, 0.00%, 11/1/25 TVA STRIPS – PRINCIPAL, 0.00%, 11/1/25 FNMA STRIPS – COUPON, 0.00%, 1/15/26 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $11,999,698) Temporary Cash Investments — 0.5% SSgA U.S. Government Money Market Fund (Cost $780,916) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $125,034,875) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Equivalent Security whose principal payments are secured by the U.S. Treasury FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities TVA Tennessee Valley Authority Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 7 Statement of Assets and Liabilities MARCH 31, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $125,034,875) Receivable for capital shares sold Liabilities Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Advisor Class See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED MARCH 31, 2012 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED MARCH 31, 2012 (UNAUDITED) AND YEAR ENDED SEPTEMBER 30, 2011 Increase (Decrease) in Net Assets March 31, 2012 September 30, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Advisor Class ) ) From net realized gains: Investor Class ) — Advisor Class ) — Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 10 Notes to Financial Statements MARCH 31, 2012 (UNAUDITED) 1. Organization American Century Target Maturities Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Zero Coupon 2025 Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek the highest return consistent with investment in U.S. Treasury securities. The fund pursues its objective by investing primarily in zero-coupon U.S. Treasury securities and their equivalents, and may invest up to 20% of its assets in AAA-rated zero-coupon U.S. government agency securities. The fund is managed to mature in the year identified in its name and will be liquidated near the end of its maturity year. The fund is authorized to issue the Investor Class and the Advisor Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts. 11 Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Reverse Share Splits — When the fund pays a distribution, the trustees declare a reverse share split that exactly offsets the per-share amount of the distribution. After taking into account the reverse share split, a shareholder reinvesting dividends and capital gain distributions will hold exactly the same number of shares owned prior to the distribution and reverse share split. A shareholder electing to receive dividends in cash will own fewer shares. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2425% to 0.3600% and the rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class and Advisor Class. The effective annual management fee for each class for the six months ended March 31, 2012 was 0.55%. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for the Advisor Class (the plan), pursuant to Rule 12b-1 of the 1940 Act. The plan provides that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The fees are computed and accrued daily based on the Advisor Class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended March 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc., the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. 12 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended March 31, 2012 were $41,009,830 and $67,616,183, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended March 31, 2012 Year ended September 30, 2011 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) Advisor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — — Total Value of Investment Securities — 13 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 14 Financial Highlights For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Reverse Share Split Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class (3.95)% 0.56%(4) 3.29%(4) 21% — 15.12% 0.56% 3.91% 39% 18.85% 0.57% 4.05% 36% — 6.16% 0.57% 4.05% 32% — 9.39% 0.57% 4.25% 35% — 2.25% 0.57% 4.43% 29% Advisor Class (4.07)% 0.81%(4) 3.04%(4) 21% — 14.80% 0.81% 3.66% 39% 18.52% 0.82% 3.80% 36% — 5.90% 0.82% 3.80% 32% — 9.12% 0.82% 4.00% 35% — 1.97% 0.82% 4.18% 29% 15 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended March 31, 2012 (unaudited). Annualized. See Notes to Financial Statements. 16 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 17 Notes 18 Notes 19 Notes 20 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Target Maturities Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-750501205 ITEM 2.CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6.INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11.CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12.EXHIBITS. (a)(1) Not applicable for semiannual report filings. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Target Maturities Trust By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 30, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 30, 2012
